Case 20-15241   Doc 22-3   Filed 09/29/20 Entered 09/29/20 12:21:44   Desc Exhibit
                                  B Page 1 of 5
Case 20-15241   Doc 22-3   Filed 09/29/20 Entered 09/29/20 12:21:44   Desc Exhibit
                                  B Page 2 of 5
Case 20-15241   Doc 22-3   Filed 09/29/20 Entered 09/29/20 12:21:44   Desc Exhibit
                                  B Page 3 of 5
Case 20-15241   Doc 22-3   Filed 09/29/20 Entered 09/29/20 12:21:44   Desc Exhibit
                                  B Page 4 of 5
Case 20-15241   Doc 22-3   Filed 09/29/20 Entered 09/29/20 12:21:44   Desc Exhibit
                                  B Page 5 of 5
